Order, Supreme Court, Bronx County (Stanley Green, J.), entered September 29, 1999, which, to the extent appealed from as limited by the brief, granted defendants-respondents’ motion for summary judgment, and dismissed the complaint, unanimously affirmed, without costs.
The record demonstrated that defendant St. ChristopherOttilie Services, the agency responsible for placing the infant, Daniel Ung, in foster care, did not breach a duty of care owed to plaintiffs in selecting and supervising the foster home into which Daniel was placed with his five siblings for several months in 1995 (see, Bartels v County of Westchester, 76 AD2d 517, 523), and the IAS Court properly granted summary judgment dismissing the complaint. Deposition testimony verified that the foster parent had been providing foster care for the agency for three years without incident, that the agency was aware of the bunk beds in the foster home and that the caseworker received assurances that Daniel was not sleeping on one of the upper beds. However unfortunate, Daniel’s fall off a ladder extending to one of the upper bunks, resulting in a fractured right elbow, was not due to negligence on defendant agency’s part. Concur — Tom, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.